DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, there is a lack of written description regarding the nature of the threshold residual capacity value. In particular, the specification fails to disclose the parameters upon which the capacity value is based upon. While the specification does (Pg. 34 line 19 – Pg. 35 line 17) define the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear as to which elements the integrated control unit 70 is intended to control. Is this limitation of the claim directed only to the immediately preceding automated/manual switching unit? Or is this limitation directed to all or any of the preceding elements of the claim? As the integrated control unit 70 is a significant component of the invention, this uncertainty renders the claim indefinite. The specification merely restates the claim language regarding this matter, so the Examiner is unable to rely on the written description for clarification. For the purposes of this examination, the Examiner will interpret the integrated control unit 70 as being in control of any of the preceding elements 
Regarding claim 5, the claim is rendered indefinite for failing to point out and distinctly claim how the threshold residual capacity value is selected. In light of the claim language and written description, it is unclear as to the significance of the threshold value belonging to the threshold residual capacity value. How is this threshold value selected? What is this threshold value? Does the threshold residual capacity value correspond to a level of fuel/energy needed to complete a trajectory? Is this value arbitrarily selected? For the purposes of this examination, the Examiner will interpret the threshold residual capacity value as being any threshold value relating to electrical power supply capacity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,229,453 B1) in view of James (US 2017/0166222 A1).

Regarding claim 1, Lee teaches a vehicle control device, comprising:
an environment map generating unit configured to generate environment map information based on external environment recognition information and host vehicle state information;
Lee teaches (Col. 4 lines 24-36): "FIG. 3 is an illustration 60 of a vehicle 62 traveling on a lane 66 of a roadway 64 having an estimated lane center line 68 at the center of the lane 66 that has been determined by a lane center estimate algorithm from various sensing measurements, e.g., forward-looking camera and GPS/map database, where the roadway 64 also includes an adjacent lane 70 to the lane 66. The vehicle 62 is equipped with all of components necessary for path prediction and generation including a forward-looking vision camera that detects lane marks on the roadway 64, where a series of points along the lane 66 identify the desired position of the vehicle 62 at the camera sampling time as the vehicle 62 travels along or proximate the center line 68..."
a target trajectory generating unit configured to generate, based on the host vehicle state information and the environment map information, a target trajectory within a first period,
(Col. 14 lines 19-25): "FIG. 5 is an illustration 90 of the roadway 64… In this embodiment, as will be discussed in detail below, the vehicle 62 is not following the lane centering path 72, but is following a predicted path 92 that is determined from vehicle motion sensing data and vehicle parameters in the path prediction processor 42." As discussed previously (Col. 4 lines 24-36), the vehicle motion sensing data comprises data from the GPS/map database and further comprises data from the forward-facing cameras (i.e., host vehicle state information). 

    PNG
    media_image1.png
    205
    728
    media_image1.png
    Greyscale

and which is made up from a trajectory point sequence of a second period which is a divided portion of the first period;
Lee teaches (Col. 14 lines 56 - 67): "The curvature of the predicted path 92 can be determined based on the deviation of the lateral position ypred at different distances from the current location of the vehicle 62. Using the predicted path 92 of the vehicle 62, the algorithm can determine a location of the vehicle 62 at different waypoints 94 along the predicted path 92..." FIG. 5, shown above, points out predicted path 92 (the target trajectory within a first period) and a trajectory point sequence of a second period which is a divided portion of the first period.
a vehicle control unit configured to perform automated driving based on the target trajectory, or to perform manual driving in accordance with driver operations;
Lee teaches (Col. 3 line 61 - Col. 4 line 10): "The desired path is represented as a series of lateral offsets, heading angles, and longitudinal distances over a time period that the lane change will take place. This path information is provided to a comparator 40 that receives a signal from a path prediction processor 42 and provides an error signal between the desired path and the predicted path. The error signal is sent to a high-level lane change controller 44 and a low-level lane change controller 46 that provides a steering angle command signal δcmd to the vehicle steering system 28 on the vehicle 10."
and an integrated control unit configured to control these elements;
Lee teaches (Col. 3 lines 13 - 19): "FIG. 1 is an illustration of a vehicle 10 including a controller 12 that performs all of the necessary processes, calculations, algorithms, etc. discussed herein to provide path prediction, generation and control of the vehicle 10 driven in a semi-autonomous or autonomous manner, where the controller 12 can be any number of independent or combined processors, electronic control units (ECUs), devices, etc."
wherein, during traveling of the host vehicle, and after an end timing of the second period when switching from manual driving to automated driving is detected, the integrated control unit is configured to implement a control so as to perform automated driving in accordance with a predicted trajectory based on a previous instance of the target trajectory or based on most recent host vehicle state information until an end timing of the first period portion,
Lee teaches (Col. 14 lines 13-18): "However, using vehicle motion sensing data and vehicle dynamics, the path of the vehicle can be predicted in the path prediction processor 42, and this predicted vehicle path can be used to determine if a collision with a moving object could occur, and if so, take automatic evasive steering action." Thus, Lee teaches the implementation of automatic evasive steering action in accordance with a predicted trajectory based on a previous instance of the target trajectory (the “predicted vehicle path”). As a particular end timing of the second period is not defined, regular operation of autonomous driving would entail the frequent passing of an end timing of the second period, as the target trajectory is comprised of a plurality of these smaller second periods. As such, the cited action would occur after an end timing of the second period. Lee further teaches (Col. 15 line 47 - Col. 16 line 4): "FIG. 7 is a flow chart diagram 120 providing a general process flow of the discussion above for providing collision avoidance. The algorithm starts at box 122 and then determines if the vehicle 62 is in manual driving or autonomous driving at decision diamond 124... if the vehicle 62 is being manually driven, then the algorithm calculates the predicted vehicle path 94 as discussed above at box 128. The algorithm then determines if an object is detected in front of the vehicle at box 130, and if so, performs a collision check to determine if a collision with the object will occur at the current vehicle speed and path at decision diamond 132... If the algorithm determines that the collision cannot be avoided by braking alone and steering is required, the collision avoidance path 82 is generated at box 140, the cruise path 104 is generated at box 142, and the return path is generated at box 144." Thus, paths 82, 104, and the return path are based on a previous instance of the target trajectory (predicted vehicle path 94). As Lee discusses (Col. 14 lines 13-18), these responsive paths are implemented autonomously.
and after the end timing of the first period portion, implement a control so as to perform automated driving along the target trajectory which is sequentially generated.
Lee teaches (Col. 15 line 47 - Col. 16 line 4): "FIG. 7 is a flow chart diagram 120 providing a general process flow of the discussion above for providing collision avoidance. The algorithm starts at box 122 and then determines if the vehicle 62 is in manual driving or autonomous driving at decision diamond 124... if the vehicle 62 is being manually driven, then the algorithm calculates the predicted vehicle path 94 as discussed above at box 128. The algorithm then determines if an object is detected in front of the vehicle at box 130, and if so, performs a collision check to determine if a collision with the object will occur at the current vehicle speed and path at decision diamond 132... If the algorithm determines that the collision cannot be avoided by braking alone and steering is required, the collision avoidance path 82 is generated at box 140, the cruise path 104 is generated at box 142, and the return path is generated at box 144." Since paths 82, 104, and the return path are generated after the original target trajectory, it can be said that paths 82, 104, and the return path are sequentially generated (after the end timing of the first period portion, which would end when the original trajectory is overridden). As Lee discusses (Col. 14 lines 13-18), these responsive paths are implemented autonomously. At the moment of implementation, the predicted paths 82, 104, and the return path become the new target trajectory.
However, while Lee does refer to both manual and automatic driving, Lee does not outright teach the switching of automated/manual operation modes. James teaches assessment of human driving performance using autonomous vehicles, comprising:
an automated/manual switching unit configured to switch between automated driving and manual driving;
James teaches ([0016]): "The autonomous vehicle 100 can be configured to be switched between the various operational modes, including between an autonomous operational mode and a manual operational mode… The switching can be performed automatically, or it can be done responsive to receiving a manual request or input."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lee to incorporate the teachings of James to provide a vehicle control device comprising an automated/manual switching unit configured to switch between automated driving and manual driving. Allowing the vehicle to switch between automated driving and manual driving is advantageous in that it offers the user/occupant a greater degree of flexibility in selecting their driving experience. For instance, a particular user might opt for automated driving for the entirety of the desired route, while another may prefer to use manual driving along a particular stretch of the route (e.g., to take in the sights, avoid a busy road, etc.).

Regarding claim 2, Lee and James teach the aforementioned limitations of claim 1. Lee further teaches:
and after the end timing of the first period portion, implement a control so as to perform automated driving along the target trajectory  which is sequentially generated.
Lee teaches (Col. 15 line 47 - Col. 16 line 4): "FIG. 7 is a flow chart diagram 120 providing a general process flow of the discussion above for providing collision avoidance. The algorithm starts at box 122 and then determines if the vehicle 62 is in manual driving or autonomous driving at decision diamond 124... if the vehicle 62 is being manually driven, then the algorithm calculates the predicted vehicle path 94 as discussed above at box 128. The algorithm then determines if an object is detected in front of the vehicle at box 130, and if so, performs a collision check to determine if a collision with the object will occur at the current vehicle speed and path at decision diamond 132... If the algorithm determines that the collision cannot be avoided by braking alone and steering is required, the collision avoidance path 82 is generated at box 140, the cruise path 104 is generated at box 142, and the return path is generated at box 144." Since paths 82, 104, and the return path are generated after the original target trajectory, it can be said that paths 82, 104, and the return path are sequentially generated (after the end timing of the first period portion, which would end when the original trajectory is overridden). As Lee discusses (Col. 14 lines 13-18), these responsive paths are implemented autonomously. At the moment of implementation, the predicted paths 82, 104, and the return path become the new target trajectory.
However, Lee does not teach continuously generating the target trajectory regardless of switching of the automated/manual switching unit, nor the implementation of autonomous driving using a remaining portion of the target trajectory. James teaches assessment of human driving performance using autonomous vehicles, comprising:
the target trajectory generating unit is configured to continuously generate the target trajectory regardless of switching of the automated/manual switching unit;
James teaches ([0050]): "The navigation system 147 can include one or more mapping applications to determine a travel route for the autonomous vehicle 100. For instance, a driver or passenger may input an origin and a destination. The mapping application can determine one or more suitable travel routes between the origin and a destination... In some arrangements, the navigation system 147 can be configured to update the travel route dynamically while the autonomous vehicle 100 is in operation." James further teaches ([0028]): "The sensor system 120 can include one or more vehicle sensors 121. The vehicle sensor(s) 121 can be configured to detect, determine, assess, monitor, measure, quantify and/or sense information about the autonomous vehicle 100 itself, including manual driving data... In one or more arrangements, the vehicle sensor(s) 121 can include... a navigation system 147..." Thus, the vehicle sensor(s) 121 monitor manual driving data and can include a navigation system 147, which is used to dynamically update the travel route while the vehicle is in operation. It follows that the travel route would then be updated in manual and automated driving mode, regardless of switching, as the navigation system 147 is made to monitor both manual driving data and driving data obtained during autonomous navigation.
and at a time of switching from manual driving to automated driving, and after the end timing of the second period and until the end timing of the first period portion, the integrated control unit is configured to implement a control so as to perform automated driving using a remaining portion of the target trajectory that was calculated in the first period,
James teaches ([0097]): "At block 210, while the autonomous vehicle 100 is operating in the manual operation mode, driving data relating to one or more manual driving maneuvers… can be acquired… The driving data can include current, past, and/or predicted driving maneuvers of the autonomous vehicle 100." Thus, vehicle 100 is able to acquire predicted driving maneuvers such as those determined by Lee. James further teaches ([0102]): "At block 230, responsive to determining that the manual driving maneuver is unacceptable, feedback can be provided to a user... As noted above, the feedback can be active feedback and/or passive feedback." Thus, while driving in manual mode, a detected unacceptable manual maneuver can trigger active feedback, about which James even further teaches ([0085]): "Active feedback can include implementing one or more corrective actions. The corrective action(s) can be implemented automatically by the autonomous vehicle 100. The corrective action can include any change in movement of the autonomous vehicle 100..." James finally teaches ([0086]) that “In some instances, the corrective action can be based on a potential driving maneuver that would be selected by the planning/decision-making module 157.” As such, the potential driving maneuver used for the corrective action could use a remainder of the target trajectory of Lee calculated in the first period.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lee and James to further incorporate the teachings of James to provide a vehicle control device wherein the control unit is configured to continuously generate the target trajectory regardless of switching of the automated/manual switching unit and configured to implement automated driving using a remaining portion of the target trajectory calculated in the first period when switching from manual to automated driving. Continuously generating the target trajectory would allow the vehicle control device to be prepared to take defensive autonomous maneuvers in a case where a collision is determined to be imminent. By continuously generating the target trajectory, the vehicle is able to immediately switch from manual to automated driving should the driver fail to make a corrective maneuver, thereby keeping the vehicle and its occupant(s) safe. Implementing automated driving using a remaining portion of the target trajectory would serve to protect the vehicle and its driver during the transition from manual to automated driving. More specifically, in a scenario where a manual driving trajectory is recognized as unsafe by the system, the vehicle control device is able to implement the remainder of the pre-generated target trajectory, which would override the potentially dangerous manual maneuver.

Regarding claim 3, Lee and James teach the aforementioned limitations of claim 1. Lee further teaches:
before switching to automated driving by the automated/manual switching unit, the target trajectory generating unit is configured to continuously generate the predicted trajectory based on the most recent host vehicle state information,
Lee teaches (Col. 14 lines 13-18): "However, using vehicle motion sensing data and vehicle dynamics, the path of the vehicle can be predicted in the path prediction processor 42, and this predicted vehicle path can be used to determine if a collision with a moving object could occur, and if so, take automatic evasive steering action." Lee further teaches (Col. 15 line 47 - Col. 16 line 4): "FIG. 7 is a flow chart diagram 120 providing a general process flow of the discussion above for providing collision avoidance. The algorithm starts at box 122 and then determines if the vehicle 62 is in manual driving or autonomous driving at decision diamond 124... and if the vehicle 62 is being manually driven, then the algorithm calculates the predicted vehicle path 94 as discussed above at box 128... If no collision will occur, the algorithm returns to the start box 122..." Thus, so long as no collision will occur, the predicted vehicle path 94 will be continuously generated by the algorithm during manual driving (i.e., before switching to automated driving).
and after switching to automated driving, continuously generate the target trajectory;
Lee teaches (Col. 15 lines 47 - 61): "FIG. 7 is a flow chart diagram 120 providing a general process flow of the discussion above for providing collision avoidance. The algorithm starts at box 122 and then determines if the vehicle 62 is in manual driving or autonomous driving at decision diamond 124. If the vehicle 62 is in autonomous driving, then the algorithm provides lane centering and path generation as described above at box 126... If no collision will occur, the algorithm returns to the start box 122." Thus, so long as no collision will occur, path generation occurs continuously during autonomous driving.
and at a time of switching from manual driving to automated driving, and after the end timing of the second period and until the end timing of the first period portion, the integrated control unit is configured to initiate automated driving in accordance with the predicted trajectory;
Lee teaches (Col. 14 lines 13-18): "However, using vehicle motion sensing data and vehicle dynamics, the path of the vehicle can be predicted in the path prediction processor 42, and this predicted vehicle path can be used to determine if a collision with a moving object could occur, and if so, take automatic evasive steering action." Thus, Lee teaches the implementation of automatic evasive steering action. If the vehicle is driving in manual mode, this would obviously entail a time of switching from manual driving to automated driving. As a particular end timing of the second period is not defined, regular operation of autonomous driving would entail the frequent passing of an end timing of the second period, as the target trajectory is comprised of a plurality of these smaller second periods. As such, the cited action would occur after an end timing of the second period. Lee further teaches (Col. 15 line 47 - Col. 16 line 4): "FIG. 7 is a flow chart diagram 120 providing a general process flow of the discussion above for providing collision avoidance. The algorithm starts at box 122 and then determines if the vehicle 62 is in manual driving or autonomous driving at decision diamond 124... if the vehicle 62 is being manually driven, then the algorithm calculates the predicted vehicle path 94 as discussed above at box 128. The algorithm then determines if an object is detected in front of the vehicle at box 130, and if so, performs a collision check to determine if a collision with the object will occur at the current vehicle speed and path at decision diamond 132... If the algorithm determines that the collision cannot be avoided by braking alone and steering is required, the collision avoidance path 82 is generated at box 140, the cruise path 104 is generated at box 142, and the return path is generated at box 144." As Lee discusses (Col. 14 lines 13-18), these responsive paths are implemented autonomously.
and after the end timing of the first period portion, implement a control to continue with automated driving in accordance with the target trajectory.
Lee teaches (Col. 15 line 47 - Col. 16 line 4): "FIG. 7 is a flow chart diagram 120 providing a general process flow of the discussion above for providing collision avoidance. The algorithm starts at box 122 and then determines if the vehicle 62 is in manual driving or autonomous driving at decision diamond 124... if the vehicle 62 is being manually driven, then the algorithm calculates the predicted vehicle path 94 as discussed above at box 128. The algorithm then determines if an object is detected in front of the vehicle at box 130, and if so, performs a collision check to determine if a collision with the object will occur at the current vehicle speed and path at decision diamond 132... If the algorithm determines that the collision cannot be avoided by braking alone and steering is required, the collision avoidance path 82 is generated at box 140, the cruise path 104 is generated at box 142, and the return path is generated at box 144." As Lee discusses (Col. 14 lines 13-18), these responsive paths are implemented autonomously. At the moment of implementation, the predicted paths 82, 104, and the return path become the new target trajectory.

Regarding claim 4, Lee and James teach the aforementioned limitations of claim 3. Lee further teaches:
the predicted trajectory is a portion in which a time delay corresponding to at least the first period portion is expected.
Lee teaches (Col. 14 line 58 - Col. 15 line 1): "Using the predicted path 92 of the vehicle 62, the algorithm can determine a location of the vehicle 62 at different waypoints 94 along the predicted path 92 as (xpred,1 , ypred,1), (xpred,2 , ypred,2), (xpred,3 , ypred,3), etc., where the values 1, 2, and 3 represent sample times... The time series solution is obtained at each sample time, such as 0.1 sec." Thus, a time delay based on the sample time would be expected in determining the locations of the vehicle at different waypoints (i.e., the predicted trajectories) along the predicted path (which corresponds to the sum of each waypoint segment).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and James in view of Delp (US 2016/0139600 A1).

Regarding claim 5, Lee and James teach the aforementioned limitations of claim 1. However, neither Lee nor James teach a power storage device with a threshold residual capacity value used to initiate either the target trajectory or the predicted trajectory. Delp teaches an autonomous vehicle refueling locator, comprising:
a power storage device configured to supply electrical power to the vehicle control device;
Delp teaches ([0020]): "At least one of the sensors 116 can be in communication with a fuel or power system of the autonomous vehicle 200. When in communication with the fuel or power system, the sensors 116 can be configured to determine the current fuel or charge level, the required fuel or charge level for the autonomous vehicle 200 to traverse a planned vehicle path, and a critical fuel or charge level below which the autonomous vehicle 200 would be at risk for running out of fuel or charge before, for example, reaching either the destination of the planned vehicle path or a refueling or recharging station proximate to the planned vehicle path." Note that Delp includes a power system in addition to a fuel system.
wherein, in a case that a residual capacity of the power storage device is greater than or equal to a threshold residual capacity value, the vehicle control unit is configured to initiate automated driving based on the target trajectory,
Delp teaches ([0028]): "The critical fuel level can be based on, for example, the current fuel level, the planned vehicle path, and the location of the refueling stations proximate to the planned vehicle path. The critical fuel level can be the level below which the autonomous vehicle 200 will no longer continue the planned vehicle path 300, but will instead send a command to one or more vehicle systems 118, such as the steering system or the braking systems, to drive the autonomous vehicle 200 to one of the proximate refueling stations." As noted previously, Delp does not discriminate between fuel systems and power systems. As such, one of ordinary skill in the art would find it obvious that the critical fuel level would naturally extend to a critical power level. In a case where the power level is above the critical power level, the vehicle would continue the planned vehicle path 300 (i.e., the original target trajectory).
and in a case that the residual capacity is less than the threshold residual capacity value, the vehicle control unit is configured to initiate automated driving based on the predicted trajectory.
Delp teaches ([0028]): "The critical fuel level can be based on, for example, the current fuel level, the planned vehicle path, and the location of the refueling stations proximate to the planned vehicle path. The critical fuel level can be the level below which the autonomous vehicle 200 will no longer continue the planned vehicle path 300, but will instead send a command to one or more vehicle systems 118, such as the steering system or the braking systems, to drive the autonomous vehicle 200 to one of the proximate refueling stations." As noted previously, Delp does not discriminate between fuel systems and power systems. As such, one of ordinary skill in the art would find it obvious that the critical fuel level would naturally extend to a critical power level. In a scenario where the vehicle’s power level is below the critical power level, autonomous driving is initiated based on a different trajectory (e.g., the predicted trajectory of Lee).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Lee and James to incorporate the teachings of Delp to provide a vehicle control device wherein the vehicle control unit is configured to initiate automated driving based on the target trajectory or the predicted trajectory based on a threshold capacity value of supply from a power storage device. Doing so would allow the vehicle control device to autonomously determine whether or not a route can be completed based on the level of energy reserves. In cases where the capacity is lower than the threshold value, this would advantageously prevent the vehicle from continuing on the target trajectory, which could result in the vehicle running out of power.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dolgov et al. (US 2014/0303827 A1) teaches systems and methods for transitioning control of an autonomous vehicle to a driver, but is primarily concerned with transitions from autonomous driving to manual driving. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669